Rabin, J.
(dissenting). I concur in the dissenting opinion of Eager, J., upon constraint. When this court directed a recomputation on an allocated basis, I dissented. (Matter of United States Steel Gorp. v. Gerosa, 19 A D 2d 313.) My views, as expressed in that dissent, have not changed.
Botein, P. J., and Timer, J., concur with McGtvern, J.; Eager and Rabin, JJ., dissent in separate opinions.
Determination confirmed and the petition dismissed, with $50 costs and disbursements to the respondent.